DETAILED ACTION
Status of Claims
The action is in reply to the Application 16/479,096 filed on 07/18/2019.
Claims 1-17 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relatively low” in Claims 10-11 is a relative term which renders the claim indefinite. The term “relatively low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, Claims 10-11 are rejected under 35 U.S.C. 112(b) as being indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-17 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (power management method), “a machine” (power management apparatus), and “an article of manufacture” (a non-transitory storage medium for power management) categories.
Regarding Claims 1-17, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
... to: 
acquire a power purchase request including a power unit price from a power producer; 
compute a wheeling charge unit price of power for each pair of the power producer and each of a plurality of power consumer groups each having a plurality of power consumers under the control of the same power distribution substation; and 
determine whether or not to purchase power from the power producer for each of the power consumers on the basis of a total unit price of the power unit price and the wheeling charge unit price and a reference unit price of each power consumer.
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of acquiring, computing, and determining whether or not to purchase power from the power producer are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites an additional element – “A power management apparatus comprising: at least one memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions”. The claim as a whole merely describes how to generally “apply” the concept of acquiring, computing, and determining whether or not to purchase power from the power producer by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for power management. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform a process for power management amounts to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 2-15 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “the processor”. 
Step 2A, Prong 2: Claims 2-15 do not integrate the abstract idea into practical application. Claims 2-12 and 14-15 recite an additional element – “the processor”, and Claim 13 recites additional elements – “the processor” and “a power storage system”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of these dependent claims do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claims 2-15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process for power management amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, these claims are not patent eligible.
Claim 16 recites the following limitations:
A power management method executed by ..., the method comprising: 
acquiring a power purchase request including a power unit price from a power producer; 
computing a wheeling charge unit price of power for each pair of the power producer and each of a plurality of power consumer groups each having a plurality of power consumers under the control of the same power distribution substation; and 
determining whether or not to purchase power from the power producer for each of the power consumers on the basis of a total unit price of the -10-Customer No. 133,959power unit price and the wheeling charge unit price and a reference unit price of each power consumer.
Step 2A, Prong 1: The limitations for Claim 16 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of acquiring, computing, and determining whether or not to purchase power from the power producer are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 16 recites an additional element – “a computer”. The claim as a whole merely describes how to generally “apply” the concept of acquiring, computing, and determining whether or not to purchase power from the power producer by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for power management. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform a process for power management amounts to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 17 recites the following limitations:
... to: 
acquire a power purchase request including a power unit price from a power producer; 
compute a wheeling charge unit price of power for each pair of the power producer and each of a plurality of power consumer groups each having a plurality of power consumers under the control of the same power distribution substation; and 
determine whether or not to purchase power from the power producer for each of the power consumers on the basis of a total unit price of the power unit price and the wheeling charge unit price and a reference unit price of each power consumer.
Step 2A, Prong 1: The limitations for Claim 17 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of acquiring, computing, and determining whether or not to purchase power from the power producer are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 17 recites an additional element – “a non-transitory storage medium storing a program causing a computer”. The claim as a whole merely describes how to generally “apply” the concept of acquiring, computing, and determining whether or not to purchase power from the power producer by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a process for power management. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform a process for power management amounts to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ichino; Kiyohisa (US PG Pub. No. 2015/0214737 A1; hereinafter "Ichino") in view of MAEGAWA et al. (US PG Pub. No. 2014/0188695 A1; hereinafter "MAEGAWA").
Regarding Claim 1, Ichino teaches a power management apparatus comprising (See “grid integrated control apparatus 2000”): at least one memory configured to store one or more instructions: and at least one processor configured to execute the one or more instructions to (See “Meanwhile, in the following description, each component of each apparatus represents a function-based block rather than a hardware-based configuration. Each component of each apparatus is implemented by any combination of hardware and software based on a CPU, a memory, a program loaded into the memory for embodying the components of the drawing, storage media such as a hard disk which stores the program, and an interface for network connection, in any computers. Embodying methods and apparatuses thereof may be modified in various ways.” in Paragraph [0039]): compute a wheeling charge unit price of power for each pair of the power producer and each of a plurality of power consumer groups each having a plurality of power consumers under the control of the same power distribution substation (See “206” in Fig. 3, “The cost information is implemented with a cost table 200 shown in FIG. 3, for example. For example, The cost table 200 includes a grid 1 ID 202 which is an ID of the grid 3000 on a side of the power transmission line 5000, a grid 2 ID 204 which is an ID of the grid 3000 on the other side of the power transmission line 5000, and a cost 206 indicating costs required for power transmission using the power transmission line 5000 that connects a grid shown by the grid 1 ID 202 and a grid shown by the grid 2 ID 204. The cost 206 indicates a cost of transmitting power of 1 W for an hour through the power transmission line 5000, for example.” in Paragraph [0056] and “There are various methods of determining a power transmission cost. For example, there are a method of determining a cost using a wheeling charge required for using the power transmission line 5000, ...” in Paragraph [0057]). 
Although Ichino teaches determining whether or not to purchase power from the power producer for each of the power consumers on the basis of the wheeling charge unit price (See “The grid integrated control apparatus 2000 determines the transmitted energy between the grids 3000 so that costs required for power transmission between the grids 3000 are minimized while satisfying the power demand of the grid 3000, on the basis of the supply and demand energy information and the cost information. Here, the grid integrated control apparatus 2000 in the present exemplary embodiment receives supply and demand energy information from the grid control apparatus 6000.” in Paragraph [0148] and “There are various methods of determining a power transmission cost. For example, there are a method of determining a cost using a wheeling charge required for using the power transmission line 5000, ...” in Paragraph [0057]), Ichino does not explicitly teach determining whether or not to purchase power from the power producer for each of the power consumers on the basis of a total unit price of the power unit price and a reference unit price of each power consumer. However, MAEGAWA teaches determine whether or not to purchase power from the power producer for each of the power consumers on the basis of a total unit price of the power unit price (See “As a specific contract process, the first contracting processor 103 reads the selling bid information stored in the memory through the accepting process in the step S101 and the first buying bid information with the highest preference on the contract process through the sorting process in the step S103. The first contracting processor 103 compares the respective bid prices indicated by the read selling bid information and buying bid information, and makes a contract between the buying bid and the selling bid having the bid prices matching with each other in accordance with a predetermined algorithm.” in Paragraph [0052], “FIG. 7 illustrates example selling bid information. The selling bid information is a set of information including the bidder ID assigned by the electricity trading system 100 to identify the bidder, the bid target merchandise kind, the bid time slot for the bid target merchandise, the bid quantity, and the minimum selling price. The bid quantity indicates the quantity of electricity desired to be sold, and the minimum selling price indicates the minimum price desired for a sale.” in Paragraph [0082], and Fig. 7 wherein the product of the “bid quantity” and “minimum selling price” is considered to be the “total unit price of the power unit price” such as JP 4500 YEN (150KWh x JP 30 YEN/KWh = JP 4500 YEN) for Bidder 2001) and ... a reference unit price of each power consumer (See Fig. 5 wherein the “maximum buy-out price” is considered to be the “reference unit price of each power consumer”).
Ichino does not explicitly teach; however, MAEGAWA teaches acquire a power purchase request including a power unit price from a power producer (See “A bidding to the electricity trading system 100 may be made through a terminal connected with the Internet in the form of a Web application, or may be made as a intersystem communication from a system utilized by a bidder in the form of a Web service. For example, the bidder enters information necessary for a bid, such as ... a unit price, through a screen on the terminal, and the entered information is transmitted to the electricity trading system 100 as the bid information through the network like the Internet. The bid acceptor 101 receives bid information transmitted through the network, thereby accepting a bid.” in Paragraph [0033] and “The bid information is to permit a bid through the electricity trading system 100 for electricity that is target merchandise, and includes ... selling bid information to sell the electricity.” in Paragraph [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed power system of Ichino to include to determine whether or not to purchase power from the power producer for each of the power consumers on the basis of a total unit price of the power unit price and a reference unit price of each power consumer and to acquire a power purchase request including a power unit price from a power producer, as taught by MAEGAWA, since the claimed invention is merely a combination of old elements. In the combination, each element merely would have performed the same function as it did separately, and one of ordinary sill in the art would have recognized that results of the combination were predictable.
Regarding Claim 2, Ichino in view of MAEGAWA teaches all the limitations of Claim 1 as described above. Ichino does not explicitly teach; however, MAEGAWA teaches wherein the processor is further configured to execute the one or more instructions to determine whether or not the total unit price is lower than the reference unit price for each power consumer, and in a case where determination is made that the total unit price is lower than the reference unit price of a first power consumer, determine that the first power consumer purchases power from the power producer (See “For example, the first contracting processor 103 reads the buying bid information with the lowest bid price among the first buying bid information, and determines whether or not there is selling bid information having the selling bid price set to be the lower price than the buying bid price. When there is the selling bid information satisfying the condition, the first contracting processor 103 determines that a contract can be made between those buying bid information and selling information, and stores those pieces of bid information in an already-contracted bid information memory area as first already-contracted bid information.” in Paragraph [0053] wherein the “selling bid price” is considered to be the “total unit price” and the “buying bid price” is considered to be the “reference unit price” as described in Paragraph [0082] - “FIG. 7 illustrates example selling bid information. The selling bid information is a set of information including the bidder ID assigned by the electricity trading system 100 to identify the bidder, the bid target merchandise kind, the bid time slot for the bid target merchandise, the bid quantity, and the minimum selling price. The bid quantity indicates the quantity of electricity desired to be sold, and the minimum selling price indicates the minimum price desired for a sale.”, Fig. 7 wherein the product of the “bid quantity” and “minimum selling price” is considered to be the “total unit price of the power unit price” such as JP 4500 YEN (150KWh x JP 30 YEN/KWh = JP 4500 YEN) for Bidder 2001), and Fig. 5 wherein the “maximum buy-out price” is considered to be the “reference unit price of each power consumer”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed power system of Ichino to include to determine whether or not the total unit price is lower than the reference unit price for each power consumer, and in a case where determination is made that the total unit price is lower than the reference unit price of a first power consumer, determine that the first power consumer purchases power from the power producer, as taught by MAEGAWA, since the claimed invention is merely a combination of old elements. In the combination, each element merely would have performed the same function as it did separately, and one of ordinary sill in the art would have recognized that results of the combination were predictable.
Regarding Claim 3, Ichino in view of MAEGAWA teaches all the limitations of Claim 1 as described above. Ichino also teaches compute the wheeling charge unit price for each pair of each of the plurality of the power producers and each of a plurality of the power consumer groups (See “206” in Fig. 3, “The cost information is implemented with a cost table 200 shown in FIG. 3, for example. For example, The cost table 200 includes a grid 1 ID 202 which is an ID of the grid 3000 on a side of the power transmission line 5000, a grid 2 ID 204 which is an ID of the grid 3000 on the other side of the power transmission line 5000, and a cost 206 indicating costs required for power transmission using the power transmission line 5000 that connects a grid shown by the grid 1 ID 202 and a grid shown by the grid 2 ID 204. The cost 206 indicates a cost of transmitting power of 1 W for an hour through the power transmission line 5000, for example.” in Paragraph [0056] and “There are various methods of determining a power transmission cost. For example, there are a method of determining a cost using a wheeling charge required for using the power transmission line 5000, ...” in Paragraph [0057]).
Ichino does not explicitly teach; however, MAEGAWA teaches wherein the processor is further configured to execute the one or more instructions to: acquire the power purchase request from each of a plurality of the power producers (See “A bidding to the electricity trading system 100 may be made through a terminal connected with the Internet in the form of a Web application, or may be made as a intersystem communication from a system utilized by a bidder in the form of a Web service. For example, the bidder enters information necessary for a bid, such as ... a unit price, through a screen on the terminal, and the entered information is transmitted to the electricity trading system 100 as the bid information through the network like the Internet. The bid acceptor 101 receives bid information transmitted through the network, thereby accepting a bid.” in Paragraph [0033] and “The bid information is to permit a bid through the electricity trading system 100 for electricity that is target merchandise, and includes ... selling bid information to sell the electricity.” in Paragraph [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed power system of Ichino to include to acquire the power purchase request from each of a plurality of the power producers, as taught by MAEGAWA, since the claimed invention is merely a combination of old elements. In the combination, each element merely would have performed the same function as it did separately, and one of ordinary sill in the art would have recognized that results of the combination were predictable.
Regarding Claim 4, Ichino in view of MAEGAWA teaches all the limitations of Claims 1 and 3 as described above. Ichino does not explicitly teach; however, MAEGAWA teaches wherein the processor is further configured to execute the one or more instructions to determine whether or not the total unit price corresponding to each of a plurality of the pairs is lower than the reference unit price for each power consumer, and in a case where determination is made that one or a plurality of the total unit prices are lower than the reference unit price of a first power consumer, determine that the first power consumer purchases power from one or a plurality of the power producers corresponding to the one or the plurality of the total unit prices (See “For example, the first contracting processor 103 reads the buying bid information with the lowest bid price among the first buying bid information, and determines whether or not there is selling bid information having the selling bid price set to be the lower price than the buying bid price. When there is the selling bid information satisfying the condition, the first contracting processor 103 determines that a contract can be made between those buying bid information and selling information, and stores those pieces of bid information in an already-contracted bid information memory area as first already-contracted bid information.” in Paragraph [0053] wherein the “selling bid price” is considered to be the “total unit price” and the “buying bid price” is considered to be the “reference unit price” as described in Paragraph [0082] - “FIG. 7 illustrates example selling bid information. The selling bid information is a set of information including the bidder ID assigned by the electricity trading system 100 to identify the bidder, the bid target merchandise kind, the bid time slot for the bid target merchandise, the bid quantity, and the minimum selling price. The bid quantity indicates the quantity of electricity desired to be sold, and the minimum selling price indicates the minimum price desired for a sale.”, Fig. 7 wherein the product of the “bid quantity” and “minimum selling price” is considered to be the “total unit price of the power unit price” such as JP 4500 YEN (150KWh x JP 30 YEN/KWh = JP 4500 YEN) for Bidder 2001), and Fig. 5 wherein the “maximum buy-out price” is considered to be the “reference unit price of each power consumer”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed power system of Ichino to include to determine whether or not the total unit price corresponding to each of a plurality of the pairs is lower than the reference unit price for each power consumer, and in a case where determination is made that one or a plurality of the total unit prices are lower than the reference unit price of a first power consumer, determine that the first power consumer purchases power from one or a plurality of the power producers corresponding to the one or the plurality of the total unit prices, as taught by MAEGAWA, since the claimed invention is merely a combination of old elements. In the combination, each element merely would have performed the same function as it did separately, and one of ordinary sill in the art would have recognized that results of the combination were predictable.
Regarding Claim 5, Ichino in view of MAEGAWA teaches all the limitations of Claims 1, 3, and 4 as described above. Ichino does not explicitly teach; however, MAEGAWA teaches wherein the processor is further configured to execute the one or more instructions to, in a case where determination is made that a plurality of the total unit prices are lower than the reference unit price of the first power consumer, determine that the first power consumer purchases power from the power producer corresponding to the lowest total unit price among the plurality of the total unit prices (See “For example, the first contracting processor 103 reads the buying bid information with the lowest bid price among the first buying bid information, and determines whether or not there is selling bid information having the selling bid price set to be the lower price than the buying bid price. When there is the selling bid information satisfying the condition, the first contracting processor 103 determines that a contract can be made between those buying bid information and selling information, and stores those pieces of bid information in an already-contracted bid information memory area as first already-contracted bid information.” in Paragraph [0053] wherein the “selling bid price” is considered to be the “total unit price” and the “buying bid price” is considered to be the “reference unit price” as described in Paragraph [0082] - “FIG. 7 illustrates example selling bid information. The selling bid information is a set of information including the bidder ID assigned by the electricity trading system 100 to identify the bidder, the bid target merchandise kind, the bid time slot for the bid target merchandise, the bid quantity, and the minimum selling price. The bid quantity indicates the quantity of electricity desired to be sold, and the minimum selling price indicates the minimum price desired for a sale.”, Fig. 7 wherein the product of the “bid quantity” and “minimum selling price” is considered to be the “total unit price of the power unit price” such as JP 4500 YEN (150KWh x JP 30 YEN/KWh = JP 4500 YEN) for Bidder 2001), and Fig. 5 wherein the “maximum buy-out price” is considered to be the “reference unit price of each power consumer”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed power system of Ichino to include in a case where determination is made that a plurality of the total unit prices are lower than the reference unit price of the first power consumer, determine that the first power consumer purchases power from the power producer corresponding to the lowest total unit price among the plurality of the total unit prices, as taught by MAEGAWA, since the claimed invention is merely a combination of old elements. In the combination, each element merely would have performed the same function as it did separately, and one of ordinary sill in the art would have recognized that results of the combination were predictable.
Regarding Claim 6, Ichino in view of MAEGAWA teaches all the limitations of Claims 1, 3, 4, and 5 as described above. As described above in Claim 1, Ichino teaches determine that the first power consumer purchases power from the power producer corresponding to the wheeling charge unit price (See “The grid integrated control apparatus 2000 determines the transmitted energy between the grids 3000 so that costs required for power transmission between the grids 3000 are minimized while satisfying the power demand of the grid 3000, on the basis of the supply and demand energy information and the cost information. Here, the grid integrated control apparatus 2000 in the present exemplary embodiment receives supply and demand energy information from the grid control apparatus 6000.” in Paragraph [0148] and “There are various methods of determining a power transmission cost. For example, there are a method of determining a cost using a wheeling charge required for using the power transmission line 5000, ...” in Paragraph [0057]); however, Ichino does not explicitly teach determining that the first power consumer purchases power from the power producer corresponding to the total unit price with the lowest wheeling charge unit price among the plurality of the total unit prices which are the lowest value. However, MAEGAWA teaches wherein the processor is further configured to execute the one or more instructions to, in a case where there are a plurality of the total unit prices which are the lowest value among the plurality of the total unit prices, determine that the first power consumer purchases power from the power producer corresponding to the total unit price with the lowest wheeling charge unit price among the plurality of the total unit prices which are the lowest value (See “For example, the first contracting processor 103 reads the buying bid information with the lowest bid price among the first buying bid information, and determines whether or not there is selling bid information having the selling bid price set to be the lower price than the buying bid price. When there is the selling bid information satisfying the condition, the first contracting processor 103 determines that a contract can be made between those buying bid information and selling information, and stores those pieces of bid information in an already-contracted bid information memory area as first already-contracted bid information.” in Paragraph [0053] wherein the “selling bid price” is considered to be the “total unit price” as described in Paragraph [0082] - “FIG. 7 illustrates example selling bid information. The selling bid information is a set of information including the bidder ID assigned by the electricity trading system 100 to identify the bidder, the bid target merchandise kind, the bid time slot for the bid target merchandise, the bid quantity, and the minimum selling price. The bid quantity indicates the quantity of electricity desired to be sold, and the minimum selling price indicates the minimum price desired for a sale.”, Fig. 7 wherein the product of the “bid quantity” and “minimum selling price” is considered to be the “total unit price of the power unit price” such as JP 4500 YEN (150KWh x JP 30 YEN/KWh = JP 4500 YEN) for Bidder 2001). It can be seen that the first contracting processor 103 is capable of determining that the first power consumer purchases power from the power producer corresponding to the total unit price with the lowest wheeling charge unit price among the plurality of the total unit prices which are the lowest value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed power system of Ichino to include in a case where there are a plurality of the total unit prices which are the lowest value among the plurality of the total unit prices, determine that the first power consumer purchases power from the power producer corresponding to the total unit price with the lowest wheeling charge unit price among the plurality of the total unit prices which are the lowest value, as taught by MAEGAWA, since the claimed invention is merely a combination of old elements. In the combination, each element merely would have performed the same function as it did separately, and one of ordinary sill in the art would have recognized that results of the combination were predictable.
Regarding Claim 7, Ichino in view of MAEGAWA teaches all the limitations of Claim 1 as described above. Ichino also teaches wherein the processor is further configured to execute the one or more instructions to decide a power transmission route for each pair on the basis of a power transmission capacity and a predicted value of a power transmission amount of a power transmission line (See “...the power transmission of the grid 3000 is controlled so as to reduce the total of costs required for power transmission, under the condition of satisfying power demand of the grid 3000, on the basis of the supply and demand energy information of each grid 3000 and the cost information of each power transmission line 5000.” in Paragraph [0044], “The grid control instruction, which is transmitted from the grid control instruction generation unit 2020 to the grid control unit 3020, has a combination of a grid 3000 of a power transmission destination to which power is transmitted by a grid 3000 and the energy transmitted to the grid 3000. This is implemented with a power transmission control table 300 shown in FIG. 4, for example. The power transmission control table 300 includes a grid ID 302 indicating an ID of the grid 3000 which is a power transmission destination and a transmitted energy 304 indicating transmitted energy transmitted to the grid 3000 shown by the grid ID 302, for example.” in Paragraph [0059], and “Expression (3) means that the magnitude of power transmitted from the grid 3000-i to the grid 3000-j should be equal to or less than the transmission capacity of the power transmission line 5000 that connects the grid 3000-i and the grid 3000-j.” in Paragraph [0064]. It can be seen that the grid control instruction generation unit 2020 is capable of determining a power transmission route for each pair on the basis of a power transmission capacity and a predicted value of a power transmission amount of a power transmission line.), and compute the wheeling charge unit price on the basis of the power transmission route (See “206” in Fig. 3, “The cost information is implemented with a cost table 200 shown in FIG. 3, for example. For example, The cost table 200 includes ... and a cost 206 indicating costs required for power transmission using the power transmission line 5000 that connects a grid shown by the grid 1 ID 202 and a grid shown by the grid 2 ID 204. The cost 206 indicates a cost of transmitting power of 1 W for an hour through the power transmission line 5000, for example.” in Paragraph [0056] and “There are various methods of determining a power transmission cost. For example, there are a method of determining a cost using a wheeling charge required for using the power transmission line 5000, ...” in Paragraph [0057]).
Regarding Claim 8, Ichino in view of MAEGAWA teaches all the limitations of Claims 1 and 7 as described above. Ichino also teaches wherein the processor is further configured to execute the one or more instructions to compute the wheeling charge unit price on the basis of at least one of the number of power distribution substations included in the power transmission route and a power transmission voltage of a power transmission line included in the power transmission route (See “206” in Fig. 3, “The cost information is implemented with a cost table 200 shown in FIG. 3, for example. For example, The cost table 200 includes a grid 1 ID 202 which is an ID of the grid 3000 on a side of the power transmission line 5000, a grid 2 ID 204 which is an ID of the grid 3000 on the other side of the power transmission line 5000, and a cost 206 indicating costs required for power transmission using the power transmission line 5000 that connects a grid shown by the grid 1 ID 202 and a grid shown by the grid 2 ID 204. The cost 206 indicates a cost of transmitting power of 1 W for an hour through the power transmission line 5000, for example.” in Paragraph [0056] and “There are various methods of determining a power transmission cost. For example, there are a method of determining a cost using a wheeling charge required for using the power transmission line 5000, ...” in Paragraph [0057], and “Expression (3) means that the magnitude of power transmitted from the grid 3000-i to the grid 3000-j should be equal to or less than the transmission capacity of the power transmission line 5000 that connects the grid 3000-i and the grid 3000-j.” in Paragraph [0064] wherein the “transmission capacity of the power transmission line 5000” is considered to be the “power transmission voltage of a power transmission line included in the power transmission route”).
Regarding Claim 9, Ichino in view of MAEGAWA teaches all the limitations of Claims 1, 7, and 8 as described above. Ichino also teaches wherein the processor is further configured to execute the one or more instructions to compute the wheeling charge unit price higher as the number of power distribution substations included in the power transmission route is greater (See “The grid 3000 includes a grid control unit 3020 and a power transmission and reception unit 3050. The power transmission and reception unit 3050 performs the transmission of power to the other grid 3000 and the reception of power from the other grid 3000. Here, the grid 3000 is connected to at least one or more other grids 3000 through a power transmission line 5000, and enables to mutually transmit power. The grid control unit 3020 controls the transmission and reception of power performed by the power transmission and reception unit 3050, in accordance with an instruction from the grid integrated control apparatus 2000. The power transmission and reception unit 3050 transmits power to the power distribution unit 3030 or the other grid 3000. Meanwhile, when surplus power in each grid 3000 can be consumed within the grid 3000, the supply and demand of the power may be adjusted within the grid 3000 by performing power transmission within the grid 3000. For example, when the consumer 7000 within a certain grid 3000 consumes only a portion of the power planned to be consumed, surplus power is transmitted to the other consumer 7000 within the grid 3000. A method of controlling power transmission between grids described below can also be applied to such power transmission performed within the grid 3000. In this manner, it is possible to reduce power transmission costs within the grid 3000.” in Paragraph [0041], “206” in Fig. 3, “The cost information is implemented with a cost table 200 shown in FIG. 3, for example. For example, The cost table 200 includes a grid 1 ID 202 which is an ID of the grid 3000 on a side of the power transmission line 5000, a grid 2 ID 204 which is an ID of the grid 3000 on the other side of the power transmission line 5000, and a cost 206 indicating costs required for power transmission using the power transmission line 5000 that connects a grid shown by the grid 1 ID 202 and a grid shown by the grid 2 ID 204. The cost 206 indicates a cost of transmitting power of 1 W for an hour through the power transmission line 5000, for example.” in Paragraph [0056], and “There are various methods of determining a power transmission cost. For example, there are a method of determining a cost using a wheeling charge required for using the power transmission line 5000, ...” in Paragraph [0057]. It can be seen that wheeling charge unit price will be higher as the number of power distribution substations included in the power transmission route is greater.).
Regarding Claim 11, Ichino in view of MAEGAWA teaches all the limitations of Claims 1, 7, and 8 as described above. Ichino also teaches wherein the processor is further configured to execute the one or more instructions to compute the wheeling charge unit price higher as a greater number of sections of a power transmission line with a relatively low power transmission voltage are included in the power transmission route (See “The grid 3000 includes a grid control unit 3020 and a power transmission and reception unit 3050. The power transmission and reception unit 3050 performs the transmission of power to the other grid 3000 and the reception of power from the other grid 3000. Here, the grid 3000 is connected to at least one or more other grids 3000 through a power transmission line 5000, and enables to mutually transmit power. The grid control unit 3020 controls the transmission and reception of power performed by the power transmission and reception unit 3050, in accordance with an instruction from the grid integrated control apparatus 2000. The power transmission and reception unit 3050 transmits power to the power distribution unit 3030 or the other grid 3000. Meanwhile, when surplus power in each grid 3000 can be consumed within the grid 3000, the supply and demand of the power may be adjusted within the grid 3000 by performing power transmission within the grid 3000. For example, when the consumer 7000 within a certain grid 3000 consumes only a portion of the power planned to be consumed, surplus power is transmitted to the other consumer 7000 within the grid 3000. A method of controlling power transmission between grids described below can also be applied to such power transmission performed within the grid 3000. In this manner, it is possible to reduce power transmission costs within the grid 3000.” in Paragraph [0041], “206” in Fig. 3, “The cost information is implemented with a cost table 200 shown in FIG. 3, for example. For example, The cost table 200 includes a grid 1 ID 202 which is an ID of the grid 3000 on a side of the power transmission line 5000, a grid 2 ID 204 which is an ID of the grid 3000 on the other side of the power transmission line 5000, and a cost 206 indicating costs required for power transmission using the power transmission line 5000 that connects a grid shown by the grid 1 ID 202 and a grid shown by the grid 2 ID 204. The cost 206 indicates a cost of transmitting power of 1 W for an hour through the power transmission line 5000, for example.” in Paragraph [0056], and “There are various methods of determining a power transmission cost. For example, there are a method of determining a cost using a wheeling charge required for using the power transmission line 5000, ...” in Paragraph [0057]. It can be seen that wheeling charge unit price will be higher as a greater number of sections of a power transmission line with a relatively low power transmission voltage are included in the power transmission route).
Regarding Claim 12, Ichino in view of MAEGAWA teaches all the limitations of Claim 1 as described above. Ichino also teaches wherein the processor is further configured to execute the one or more instructions to distribute, to one or a plurality of the power consumers determined to purchase power from a first power producer, the desired power sales amount of the first power producer (See “The grid integrated control apparatus 2000 controls at least two or more grids 3000. At least one grid 3000 includes a power distribution unit 3030 that distributes power to a consumer 7000 who consumes power.” in Paragraph [0041] and “There are various methods with which the demand energy receiver unit 2160 receives the demand energy and various methods with which the supply energy receiver unit 2180 receives the supply energy. For example, there is a method in which an administrator of the grid integrated control apparatus 2000 manually inputs the energy. In addition, when the demand energy and the supply energy are based on a sales contract between a power supplier and a power consumer, a method of receiving the energy from an external server managing the sales contract is also considered. In terms of the demand energy, a method of receiving the energy from the power distribution unit 3030 is also considered when the demand energy is determined on the basis of the energy distributed from the power distribution unit 3030 to the consumer 7000.” in Paragraph [0144]. It can be seen that the power distribution unit 3030 is capable of distributing the desired power sales amount of the first power producer to one or a plurality of the power consumers.).
Ichino does not explicitly teach; however, MAEGAWA teaches wherein the power purchase request further includes a desired power sales amount (See “FIG. 7 illustrates example selling bid information. The selling bid information is a set of information including the bidder ID assigned by the electricity trading system 100 to identify the bidder, ..., the bid quantity, ... The bid quantity indicates the quantity of electricity desired to be sold, ...” in Paragraph [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed power system of Ichino to include the power purchase request that further includes a desired power sales amount, as taught by MAEGAWA, in order to allow sorting buying bid information (e.g. desired power sales amount with desired selling price) among the bid information accepted by the bid acceptor into a plurality of groups based on a preference associated with the bidder ID or a bidder kind associated with the bidder ID (see Paragraph [0012] of MAEGAWA).
Regarding Claim 13, Ichino in view of MAEGAWA teaches all the limitations of Claims 1 and 12 as described above. Ichino does not explicitly teach; however, Ichino also teaches wherein the processor is further configured to execute the one or more instructions to distribute the desired power sales amount of the first power producer on the basis of a free capacity of a power storage system of the power consumer (See “The grid integrated control apparatus 2000 controls at least two or more grids 3000. At least one grid 3000 includes a power distribution unit 3030 that distributes power to a consumer 7000 who consumes power.” in Paragraph [0041], “There are various methods with which the demand energy receiver unit 2160 receives the demand energy and various methods with which the supply energy receiver unit 2180 receives the supply energy. For example, there is a method in which an administrator of the grid integrated control apparatus 2000 manually inputs the energy. In addition, when the demand energy and the supply energy are based on a sales contract between a power supplier and a power consumer, a method of receiving the energy from an external server managing the sales contract is also considered. In terms of the demand energy, a method of receiving the energy from the power distribution unit 3030 is also considered when the demand energy is determined on the basis of the energy distributed from the power distribution unit 3030 to the consumer 7000.” in Paragraph [0144], and “The stored energy in the power storage unit 3040 is required to be equal to or less than the rated capacity of the power storage unit 3040. Further, the stored energy in the power storage unit 3040 is preferably determined on the assumption of a case where the energy being able to be supplied from grid 3000 to the consumer 7000 or other grids 3000 increases or decreases unexpectedly.” in Paragraph [0089]. It can be seen that the power distribution unit 3030 is capable of distributing the desired power sales amount the first power producer on the basis of a free capacity of a power storage system of the power consumer.).
Regarding Claim 14, Ichino in view of MAEGAWA teaches all the limitations of Claims 1 and 12 as described above. Ichino also teaches wherein the processor is further configured to execute the one or more instructions to distribute the desired power sales amount in order from the power consumer having ... (See “The grid integrated control apparatus 2000 controls at least two or more grids 3000. At least one grid 3000 includes a power distribution unit 3030 that distributes power to a consumer 7000 who consumes power.” in Paragraph [0041] and “There are various methods with which the demand energy receiver unit 2160 receives the demand energy and various methods with which the supply energy receiver unit 2180 receives the supply energy. For example, there is a method in which an administrator of the grid integrated control apparatus 2000 manually inputs the energy. In addition, when the demand energy and the supply energy are based on a sales contract between a power supplier and a power consumer, a method of receiving the energy from an external server managing the sales contract is also considered. In terms of the demand energy, a method of receiving the energy from the power distribution unit 3030 is also considered when the demand energy is determined on the basis of the energy distributed from the power distribution unit 3030 to the consumer 7000.” in Paragraph [0144]).
Ichino does not explicitly teach; however, MAEGAWA teaches the lowest reference unit price (See “For example, the first contracting processor 103 reads the buying bid information with the lowest bid price among the first buying bid information, and determines whether or not there is selling bid information having the selling bid price set to be the lower price than the buying bid price. When there is the selling bid information satisfying the condition, the first contracting processor 103 determines that a contract can be made between those buying bid information and selling information, and stores those pieces of bid information in an already-contracted bid information memory area as first already-contracted bid information.” in Paragraph [0053] and “As explained above, the electricity trading system 100 of this first embodiment sorts the buying bid information into the multiple groups based on the preference associated with the bidder ID or the bidder kind associated with the bidder ID, and makes a contract preferentially on the buying bid from the bidder satisfying the predetermined condition.” in Paragraph [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed power system of Ichino to include the lowest reference unit price of the power consumer, as taught by MAEGAWA, since the claimed invention is merely a combination of old elements. In the combination, each element merely would have performed the same function as it did separately, and one of ordinary sill in the art would have recognized that results of the combination were predictable.
Regarding Claim 15, Ichino in view of MAEGAWA teaches all the limitations of Claims 1 and 12 as described above. Ichino also teaches wherein the processor is further configured to execute the one or more instructions to distribute the desired power sales amount to the plurality of the power consumers equally (See “The grid integrated control apparatus 2000 controls at least two or more grids 3000. At least one grid 3000 includes a power distribution unit 3030 that distributes power to a consumer 7000 who consumes power.” in Paragraph [0041] and “There are various methods with which the demand energy receiver unit 2160 receives the demand energy and various methods with which the supply energy receiver unit 2180 receives the supply energy. For example, there is a method in which an administrator of the grid integrated control apparatus 2000 manually inputs the energy. In addition, when the demand energy and the supply energy are based on a sales contract between a power supplier and a power consumer, a method of receiving the energy from an external server managing the sales contract is also considered. In terms of the demand energy, a method of receiving the energy from the power distribution unit 3030 is also considered when the demand energy is determined on the basis of the energy distributed from the power distribution unit 3030 to the consumer 7000.” in Paragraph [0144]. It can be seen that the power distribution unit 3030 is capable of distributing the desired power sales amount to the plurality of the power consumers equally).
Claim 16 is a method claim corresponding to system Claim 1. All of the limitations in Claim 16 are found reciting the same scopes of the respective limitations in Claim 1. Accordingly, Claim 16 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 1, respectively set forth above. 
Claim 17 is a product claim corresponding to system Claim 1. All of the limitations in Claim 17 are found reciting the same scopes of the respective limitations in Claim 1. Accordingly, Claim 17 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 1, respectively set forth above. Additionally, Ichino teaches a non-transitory storage medium storing a program causing a computer to (See “... there is provided a program causing a computer to have a function of operating the grid integrated control apparatus according to the present invention. The program causes the computer to have a function included in each functional configuration unit of the grid integrated control apparatus according to the present invention.” in Paragraph [0017] and see also Paragraph [0039]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ichino in view of MAEGAWA and Ellis, David et al. (US PG Pub. No. 2003/0009401 A1; hereinafter "Ellis").
Regarding Claim 10, Ichino in view of MAEGAWA teaches all the limitations of Claims 1, 7, and 8 as described above. Although Ichino teaches computing the wheeling charge unit price as described in Claim 1, Ichino in view of MAEGAWA does not explicitly teach in a case where a power transmission line with a relatively low power transmission voltage is included in the power transmission route and in a case where a power transmission line with a relatively low power transmission voltage is not included in the power transmission route. However, Ellis teaches wherein the processor is further configured to execute the one or more instructions to, in a case where a power transmission line with a relatively low power transmission voltage is included in the power transmission route, compute the wheeling charge unit price higher than in a case where a power transmission line with a relatively low power transmission voltage is not included in the power transmission route (See “The facilities of the electric system that deliver electricity from substations to customers; the distribution system "steps down" power from high voltage transmission lines to a level that can be used in homes and businesses.” in Paragraph [0416], “Wires that carry high voltage electricity over long distances from a generating station to places where electricity is needed; transmission lines are held high above the ground on transmission towers.” in Paragraph [0467], and “The process of sending electricity from one utility to another wholesale purchaser over the transmission lines of an intermediate utility: under the Energy Policy Act of 1992. utilities are required to provide wholesale transmission wheeling services to any electric utility, federal power marketing agency, or any other company generating electric energy for sale in the wholesale market.” in Paragraph [0473]. It can be seen that the wheeling charge unit price will be higher in a case where a power transmission line with a relatively low power transmission voltage is included in the power transmission route than in a case where a power transmission line with a relatively low power transmission voltage is not included in the power transmission route).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distributed power system of Ichino in view of MAEGAWA to include in a case where a power transmission line with a relatively low power transmission voltage is included in the power transmission route, compute the wheeling charge unit price higher than in a case where a power transmission line with a relatively low power transmission voltage is not included in the power transmission route, as taught by Ellis, since the claimed invention is merely a combination of old elements. In the combination, each element merely would have performed the same function as it did separately, and one of ordinary sill in the art would have recognized that results of the combination were predictable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mokhtari et al. (US 2016/0098794 A1) teaches a process for the next generation of electricity market systems that support competitive trading of electric energy and ancillary services within day-ahead and real-time market operation frameworks.
Tuck et al. (US 6473744 B1) teaches apparatus and method for trading electric energy between connected participants such as utility companies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/16/2022